          Case 20-80306-TLS                    Doc 5        Filed 03/06/20 Entered 03/06/20 13:34:20                                 Desc Main
                                                            Document      Page 1 of 7
                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                                     )           BK. NO.
Lisa Diane Hadley                                                     )           (Chapter 13)
                                                                      )
                                                                      )                                 CHAPTER 13 PLAN
                                                                      )                                       AND
                                                            DEBTOR(S) )                          NOTICE OF RESISTANCE DEADLINE

                                                      NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in Rule
3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule
3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls the
amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security
interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim or
the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by objection to
the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                                                                       Included                   Not Included


PART 1.              PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received within
the applicable commitment period of the plan. The payment schedule is as follows:

A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
previous payments)
                                 $500.00 2                                                                                                         $1,000.00
                                 $810.00 56                                                                                                       $45,360.00
                                                             Total Plan Base Amount: $46,360.00

The payment shall be withheld from the Debtor’s paycheck:                        Yes                                     No

Employee’s name from whose check the payment is deducted:                Lisa Diane Hadley

Employer’s name, address, city, state, phone: Octapharma 4411 Center Street, Suite B Omaha NE 68105-0000 402-614-6630

Debtor is paid:            Monthly                    Twice Monthly              Weekly                     Biweekly               Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.


Page 1 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
          Case 20-80306-TLS                 Doc 5       Filed 03/06/20 Entered 03/06/20 13:34:20                             Desc Main
                                                        Document      Page 2 of 7
Debtor           Lisa Diane Hadley                                                        Case number

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS,
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST
COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.             ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

          1. Pre-confirmation payments for adequate protection or leases of personal property;

          2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
             contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
             U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
             ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN, THOSE
             MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

          3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
             PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
             FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
             CONTRACT PAYMENTS];

          4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
             PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
             507(a)(1)(A) in PART 5(B) of this plan;

          5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

          6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

          7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

          8. General Unsecured Claims.

PART 3.             §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

Creditor’s Names and Full             Last Four Digits of Account           Date of Next Payment Due              Payment Amount
Address                               Number
-NONE-

PART 4.             ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through the
“ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $0.00                                              $4,000.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00
00
PART 5            PRIORITY CLAIMS
Page 2 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
          Case 20-80306-TLS                  Doc 5          Filed 03/06/20 Entered 03/06/20 13:34:20                               Desc Main
                                                            Document      Page 3 of 7
Debtor           Lisa Diane Hadley                                                           Case number


11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the holder
of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that
any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as
a general unsecured claim and not entitled to priority. Such claims are as follows:

          A. Domestic Support Obligations

                    1)       None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

          B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                    1)       None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

          C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                    1)       None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

          D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                    1)   None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                    2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Federal: $                                              State: $                                                        Total: $
Internal Revenue Service $13,000.00                                                                                                          $13,000.00

                                                        Nebraska Department Of Revenue $3,250.00                                               $3,250.00

          E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                    1)       None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

          F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.             SECURED CLAIMS

          A. Home Mortgage Claims
             (including claims secured by real property which the debtor intends to retain)

                    1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                    2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to each mortgage creditor
                       as those payments ordinarily come due beginning with the first due date after the case is filed and such creditor shall retain any
                       lien securing its claim. Any pre-petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
                       amount of pre-petition arrears is determined by the proof of claim, subject to the right of the Debtor to object to the amount set
                       forth in the claim.

Name of Creditor         Property            Estimated          Pre-confirmation         Post-confirmation      Minimum Monthly       Total Payments on
                         Description         Pre-petition       Interest Rate &          Interest Rate          Payment Amount        Pre-petition
                                             Arrearage          Dollar Amount                                   on Pre-petition       Arrears Plus
                                                                Limit, If Any                                   Arrears               Interest
1. Citizens State 610 Oakmont                         $5,045.00 0.00%                    5.65%                                $0.00            $5,552.00
Bank              Drive                                         $0.00
                  Plattsmouth, NE
                  68048 Cass
                  County
                  Default amt
                  $3,500

                    3) The following claims secured by real property shall be paid in full through the Chapter 13 Plan:




Page 3 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
          Case 20-80306-TLS                 Doc 5        Filed 03/06/20 Entered 03/06/20 13:34:20                                Desc Main
                                                         Document      Page 4 of 7
Debtor           Lisa Diane Hadley                                                         Case number

Name of Creditor          Property Description
                                             Pre-confirmation                Post-confirmation         Minimum Monthly           Total Payments Plus
                                             Interest Rate & Dollar          Interest Rate             Payment Amount            Interest
                                             Amount Limit, if any
1. Cass County            610 Oakmont Drive 0.00%                            14.00%                                      $0.00                    $0.00
Treasurer                 Plattsmouth, NE    $0.00
                          68048 Cass County
                          Default amt $3,500

          B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
              secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                    1) Secured Claims to which § 506 Valuation is NOT applicable:
                             a.    None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                 2) Secured Claims to which § 506 Valuation is applicable:
                          a.     None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.
                          b. Claims listed in this subsection are debts secured by personal property not described in the prior paragraph of this plan,
                             6(B)(1)(b). These claims will be paid either the value of the secured property or the amount of the claim, whichever is
                             less, with interest as provided below. The portion of a claim that exceeds the value of the secured property will be
                             treated as an unsecured claim. In this District, the value of the secured property is determined by the proof of claim,
                             subject to the right of the Debtor to object to such valuation.
Name of Creditor   Property              Estimated Value of Pre-confirmation          Post-confirmation Minimum Monthly Total Payments
                   Description           Security or Amount Interest Rate &           Interest Rate        Payment Amount        Plus Interest
                                         Owed (use lowest Dollar Amount
                                         amount)               Limit, if any
1. Volkswagen      2017                          $13,100.00 0.00%                     6.25%                              $0.00          $14,563.92
Credit, Inc        Volkswagon                                  $0.00
                   Jetta 147,000
                   miles
                   VW Credit,4%,
                   $400 montly


          C. Surrender of Property

                    1)     None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

          D. Lien Avoidance and Lien Stripping

                    1)     None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.             EXECUTORY CONTRACTS/LEASES

          A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
             the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly
             payments as noted below:

          B. Check One
              1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.             CO-SIGNED UNSECURED DEBTS

          A.     None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.            UNSECURED CLAIMS
          A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.            ADDITIONAL PROVISIONS

          A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
              without further hearing.


Page 4 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
          Case 20-80306-TLS                  Doc 5        Filed 03/06/20 Entered 03/06/20 13:34:20                                Desc Main
                                                          Document      Page 5 of 7
Debtor           Lisa Diane Hadley                                                            Case number

          B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and the
              Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

          C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
              except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

          D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
             retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

          E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
             pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
             For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who
             has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all creditors
             scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service specifically stating it
             was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in
             deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and Debtors
of this plan.




                                                       NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

          14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE
THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                         CERTIFICATE OF SERVICE
On March 6, 2020, the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United States
mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies on the
CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District
of Nebraska

Dated:     March 6, 2020                           Lisa Diane Hadley, Debtor(s)

                                                   By: /s/ Bruce C. Barnhart
                                                   Bruce C. Barnhart
                                                   12100 West Center Road, #519
                                                   Omaha, NE 68144
                                                   (402)934-4430
                                                   (402)384-1109
                                                   bruce@barnhart-law.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 5 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
                Case 20-80306-TLS             Doc 5      Filed 03/06/20           Entered 03/06/20 13:34:20            Desc Main
Label Matrix for local noticing                      Lisa Document
                                                          Diane Hadley       Page 6 of 7                  Accredited Collection Service Inc.
0867-8                                               610 Oakmont Drive                                    716 Tara Plaza
Case 20-80306                                        Plattsmouth, NE 68048-2054                           Papillion, NE 68046-2032
District of Nebraska
Omaha Office
Fri Mar 6 13:32:03 CST 2020
Bellevue Medical Center                              Cass County Attorney                                 Cass County Treasurer
2500 Bellevue Medical Center Dr                      346 Main                                             346 Main
Bellevue, NE 68123-1591                              Plattsmouth, NE 68048-1957                           Plattsmouth, NE 68048-1957



Citizens State Bank                                  Core Bank                                            Credence Resource Management, LLC
Po Box 490                                           12100 West Center Road                               17000 Dallas Parkway
Wisner, NE 68791-0490                                Omaha, NE 68144-3970                                 Suite 204
                                                                                                          Dallas, TX 75248-1940


IC System, Inc                                       Internal Revenue Service                             Katie D Figgins
Attn: Bankruptcy                                     CENTRALIZED INSOLVENCY OPERATIONS                    3033 Campus Drive
Po Box 64378                                         PO BOX 7346                                          Ste 250
Saint Paul, MN 55164-0378                            Philadelphia, PA 19101-7346                          Minneapolis, MN 55441-2662


Kirk E Brumbaugh                                     (p)QCHI                                              Lowes
14211 Arbor Street, Suite 100                        PO BOX 14948                                         1000 Lowes Blvd
Omaha, NE 68144-2312                                 LENEXA KS 66285-4948                                 Mooresville, NC 28117-8520



Messerli Kramer                                      Midland Fund                                         Midland Funding
3033 Campus Dr Ste 250                               Attn: Bankruptcy                                     Attn: Bankruptcy
Plymouth, MN 55441-2662                              350 Camino De La Reine Ste 100                       350 Camino De La Reine Ste 100
                                                     San Diego, CA 92108-3007                             San Diego, CA 92108-3007


(p)NEBRASKA DEPARTMENT OF REVENUE                    Nelnet                                               Ofe Oil
ATTN ATTENTION BANKRUPTCY UNIT                       Attn: Bankruptcy Claims                              214 Chicago Avenue
PO BOX 94818                                         Po Box 82505                                         Plattsmouth, NE 68048-1831
LINCOLN NE 68509-4818                                Lincoln, NE 68501-2505


Paycheck Advance                                     Southlaw, P.C.                                       Synchrony Bank/Care Credit
2322 23rd Street                                     13160 Foster, Suite 100                              Attn: Bankruptcy Dept
Columbus, NE 68601-3304                              Overland Park, KS 66213-2848                         Po Box 965064
                                                                                                          Orlando, FL 32896-5064


Volkswagen Credit, Inc
Attn: Bankruptcy
Po Box 3
Hillboro, OR 97123-0003




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                Case 20-80306-TLS   Doc 5   Filed 03/06/20      Entered 03/06/20 13:34:20     Desc Main
Lend Nation                             Nebraska Department Of Revenue
                                             Document           Page 7 of 7      End of Label Matrix
1307 S Saddle Creek Rd.                 P.O. Box 94818                           Mailable recipients   24
Omaha, NE 68106                         Lincoln, NE 68508-4818                   Bypassed recipients    0
                                                                                 Total                 24
